OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed.
The defendants’ contention that the initial entry of the police into the room was not justified, does not raise any question warranting reversal in this court. The finding that the police reasonably believed that an emergency existed involves a mixed question of law and fact. Since there is support in the record for the finding, which has been affirmed by the Appellate Division, it is beyond review in this court. We would note, in addition, that we find no error concerning the proceedings surrounding the pleas.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
In each case: Order affirmed, in a memorandum.